DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-6 and 8-11, claim 1 recites that the lipophilic resin includes a one-component epoxy resin.  It is unclear what the recitation of a “one-component epoxy resin” necessarily entails.  For example, it is unclear if a one-component epoxy resin necessarily requires only one epoxy resin component, or if a one-component epoxy resin entails that the epoxy resin itself is only one component.  Additionally, it is unclear if a one-component epoxy resin is directed to an intermediate product or if a one-component epoxy resin is the final product.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2010/0062211 to Kawazoe in view of US Pub. No. 2016/0016378 to Oikawa, as evidenced by “Bisphenol A environmental exposure and the detrimental effects on human metabolic health: is it necessary to revise the risk assessment in vulnerable population?” to Valentino.
Regarding claims 1-6 and 8-11, Kawazoe teaches an epoxy resin composition for a fiber reinforced composite material comprising an epoxy resin and a thermoplastic resin (Kawazoe, Abstract).  Kawazoe teaches that the cured composition has a continuous phase of the thermoplastic resin (Id.), wherein the thermoplastic resin may comprise a polyester resin (Id., paragraph 0095).  Kawazoe teaches that the thermoplastic resin may preferably have a reactive functional group, such as a hydroxyl group or a carboxy group (Id., paragraph 0104), wherein a hydroxyl group is preferred (Id., paragraph 0105).  Such a structure would result in a hydrophilic resin.  Kawazoe teaches that the thermoplastic resin is used in an amount of at least 20 parts by weight in relation to 100 parts by weight of the epoxy resin (Id., paragraph 0108).  Kawazoe 
Regarding the epoxy resin being lipophilic, since the epoxy resin is a separate phase from the thermoplastic resin, the epoxy resin appears to be lipophilic.  As further evidence, Kawazoe teaches that examples of epoxy resin (a1) include preferably difunctional glycidyl ether epoxy resins such as bisphenol A and bisphenol F (Kawazoe, paragraphs 0054, 0055).  As set forth in Valentino at page 2, bisphenol A is known in the art as a ubiquitous lipophilic compound.
Regarding the epoxy resin being one-component, Kawazoe teaches an epoxy resin comprising an epoxy resin (a1) and an epoxy resin (a2) (Kawazoe, Abstract).  Kawazoe teaches that examples of epoxy resin (a1) include preferably difunctional glycidyl ether epoxy resins such as bisphenol A and bisphenol F (Id., paragraphs 0054, 0055).  Kawazoe teaches the inclusion of curing agents such as imidazole compounds (Id., paragraph 0113), and latent curing agents such as imidazole salts (Id., paragraphs 0118, 0119).  Applicants’ specification does not provide any description associated with a one-component epoxy resin.  However, note that Applicants’ specification at page 10 recites an exemplary one-component epoxy resin comprising an imidazole fraction and an epoxy fraction. Therefore, the epoxy resin and latent curing agent of Kawazoe appears to be substantially similar and within the scope of the claimed one-component epoxy resin.
Since Kawazoe teaches that the thermoplastic resin may comprise a polyester resin and a reactive functional group, and that the epoxy resin may comprise the island phase, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Kawazoe teaches that the composition can be used for a matrix resin of a fiber reinforced prepreg, wherein the reinforcing fibers for the prepreg may comprise glass fibers, and wherein exemplary fibers include a unidirectional fabric (Kawazoe, paragraphs 0165-0171).  Kawazoe teaches that the fibers can be coated (Id., paragraph 0174).  Kawazoe does not appear to teach the specifically claimed nonwoven.  However, Oikawa teaches a composite sheet including a graphite layer and a heat insulation layer including a fiber and a heat insulation material (Oikawa, Abstract).  Oikawa teaches that the heat insulation layer comprises inorganic fiber-based glass wool, wherein resin-based heat insulation materials are preferable (Id., paragraphs 0055-0056).  Oikawa teaches that a silica aerogel sheet obtained by impregnating a nonwoven fabric with silica aerogel (Id., paragraph 0057).  Oikawa teaches that silica aerogel is a low heat conductive material, and that silica aerogel sheets have water repellency and sound absorbability (Id., paragraphs 0058-0060). Oikawa teaches that the sheet may further comprises an epoxy or polyester film (Id., paragraphs 0095-0099). Oikawa teaches that the insulation layer has a thickness within a range of 0.05 mm to 1 mm (Id., paragraph 0051).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite material of Kawazoe, wherein the fabric comprises nonwoven fabric impregnated with silica aerogel having a thickness, such as within the claimed range, as taught by Oikawa, motivated by the desire of forming a conventional composite material comprising an additional fiber structure suggested by Kawazoe and known in 
Regarding claim 6, Kawazoe teaches that the epoxy resin is cured (Kawazoe, paragraph 0013).
Regarding claim 8, Kawazoe does not appear to teach the claimed thickness.  However, it is within the level of ordinary skill to determine a suitable thickness, such as within the claimed range, based on the desired thickness of the composite, suitable for the intended application.
Alternatively, Oikawa suggests that the heat insulation layer is a resin-based heat-insulation material, wherein the insulation layer has a thickness within a range of 0.05 mm to 1 mm (Oikawa, paragraph 0051).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite material of the prior art combination, and adjusting and varying the thickness of the composition, such as within the claimed range, as taught by Oikawa, motivated by the desire of forming a conventional composite material comprising a thickness known in the art as being predictably suitable for such applications.
Regarding claims 9 and 10, as set forth above, the prior art combination teaches island diameters and amount of epoxy within the claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Response to Arguments
Applicants’ arguments filed February 10, 2021, have been fully considered but they are not persuasive. Applicants argue that the Office Action fails to provide any factual or technical basis as to why polyester is specifically chosen from such a broad composition.  Examiner respectfully disagrees. Polyester resin is recited in Kawazoe as a thermoplastic resin which is predictably suitable for use as the thermoplastic resin, as the listed thermoplastic resins are suitable for the same purpose.  
Applicants argue that Kawazoe fails to teach an epoxy that is lipophilic and is a one-component epoxy resin.  Examiner respectfully disagrees.  As set forth above, bisphenol A appears to be known in the art as lipophilic.  Additionally, although it is unclear exactly what a one-component epoxy resin necessarily entails, the epoxy resin and latent curing agent of Kawazoe appears to be substantially similar and within the scope of the claimed one-component epoxy resin.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER Y CHOI/Primary Examiner, Art Unit 1786